DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 3, 2022 has been entered.  Claim 25 has been cancelled by Examiner’s Amendment as indicated below.  Accordingly, claim(s) 1-3, 6-11, 13-16, 19-24 and 26-33 remain(s) pending in the application.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 25 has been cancelled in order to overcome the 112 rejection raised in the previously issued Office action.  Authorization for this examiner’s amendment was given in an interview with Brent Kenady on May 5, 2022.

Allowable Subject Matter
Claim(s) 1-3, 6-11, 13-16, 19-24 and 26-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 1, particularly characterized by a protective transistor that includes a gate gating a portion of a length of a semiconductor material of an interconnect that couples a charge-storage device and a source/drain region of an access transistor, with the gate of the protective transistor directly electrically coupled to a gate of the access transistor, as recited in claim(s) 1, in combination with all other elements of the integrated assembly recited in the claim(s).   The closest prior art of record to Kunikiyo (US 2002/0014649) and Lu et al. (US 2010/0066312) fails to disclose the above noted limitations in combination with all other elements of the claim.  Claim(s) 2-3, 6, 19 and 21-24, which either directly or indirectly depend from claim(s) 1, and which include all of the limitations recited in claim(s) 1, is/are allowed for the similar reasons. 
Regarding claim 7, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 7, particularly characterized by a first switch comprising a protective transistor controlling current flow along an interconnect, the protective transistor comprising a gate directly electrically coupled with a gate of an access transistor, as recited in claim(s) 7, in combination with all other elements of the integrated assembly recited in the claim(s).   The closest prior art of record to Kunikiyo (US 2002/0014649) and Lu et al. (US 2010/0066312) fails to disclose the above noted limitations in combination with all other elements of the claim.  Claim(s) 8-11, 13, 20 and 26-29, which either directly or indirectly depend from claim(s) 7, and which include all of the limitations recited in claim(s) 7, is/are allowed for the similar reasons. 
Regarding claim 14, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an integrated assembly recited in claim(s) 14, particularly characterized by a protective transistor comprising a gate gating a portion of a vertically-extending pillar of a semiconductor material, the gate directly electrically coupled with a gate of a access transistor, as recited in claim(s) 14, in combination with all other elements of the integrated assembly recited in the claim(s).   The closest prior art of record to Kunikiyo (US 2002/0014649) and Lu et al. (US 2010/0066312) fails to disclose the above noted limitation in combination with all other elements of the claim.  Claim(s) 15-16 and 30-33, which either directly or indirectly depend from claim(s) 14, and which include all of the limitations recited in claim(s) 14, is/are allowed for the similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        
/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/6/2022